 

Case 1:19-cr-01300-MV Document 10 Filed 05/07/19 Paggnet dry

UNITED STATES GISTAICT COURT
ALBUQUERQUE, NEW MEXICO

IN THE UNITED STATES DISTRICT COURT MAY @ 7 2019

FOR THE DISTRICT OF NEW MEXICO
MITCHELL A. ELFERS
CLERK

UNITED STATES OF AMERICA, )
2 [4-120 hill
Plaintiff, ) CRIMINAL NO.
)
VS. ) 21U,S.C. §§ 841(a)(1) and (b)(1)(A):
) Possession with Intent to Distribute 400
DANIELA COTA-GUITIMEA, ) Grams and More of Fentanyl (N-phenyl-
) N-[1-(2-phenylethyl)-4-piperidiny]]
Defendant. )  propanamide).
INDICTMENT
The Grand Jury charges:

On or about April 16, 2019, in Bernalillo County, in the District of New Mexico, the
defendant, DANIELA COTA-GUITIMEA, unlawfully, knowingly and intentionally possessed
with intent to distribute a controlled substance, 400 grams and more of a mixture and substance
containing a detectable amount of fentanyl (N-phenyl-N-[1-(2-phenylethyl)-4-piperidiny]]
propanamide).

In violation of 21 U.S.C. §§ 841(a)(1) and (b)\(1)(A).

A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

 

 

M—P

Assistant Urfited States Attorney

4/30/2019 2:26 PM

 
